Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00190-CV

                                 ONEWEST BANK, FSB,
                                     Appellant

                                              v.

                          THE ESTATE OF EDITH H. FRAHM,
                                     Appellee

                     From the Probate Court No. 1, Bexar County, Texas
                                Trial Court No. 2012PC0915
                      Honorable Polly Jackson Spencer, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, appellant’s motion to
dismiss is GRANTED, and this appeal is DISMISSED. Costs of appeal are taxed against the party
incurring same.

       SIGNED December 3, 2014.


                                               _________________________________
                                               Karen Angelini, Justice